     Case 2:19-cv-00855 Document 28 Filed 01/25/21 Page 1 of 6 PageID #: 191




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                 CHARLESTON DIVISION


JOSEPH ZIEGLER,

                              Plaintiff,

v.                                                CIVIL ACTION NO. 2:19-cv-00855

CHARLES RIDER, et al.,

                             Defendants.



                                           ORDER

          Pending before the court are Plaintiff Joseph Ziegler’s Motion for a Certificate

of Appealability [ECF No. 13], Application to Proceed on Appeal without Prepayment

of Fees [ECF No. 14], Supplemental Motion to Proceed on Appeal without

Prepayment of Fees [ECF No. 15], and Motions for Relief from Judgment pursuant to

Rule 60 of the Federal Rules of Civil Procedure [ECF Nos. 21, 22]. For the reasons

that follow, ECF Nos. 13, 14, and 15 are DENIED as MOOT, and ECF Nos. 21 and

22 are DENIED.

     I.      Background

          Plaintiff filed his Complaint [ECF No. 2] and an Application to Proceed in

Forma Pauperis [ECF No. 1] on December 4, 2019. This action was referred to the

Honorable Omar J. Aboulhosn, United States Magistrate Judge, for submission to

this court of proposed findings and recommendation (“PF&R”) for disposition,
   Case 2:19-cv-00855 Document 28 Filed 01/25/21 Page 2 of 6 PageID #: 192




pursuant to 28 U.S.C. § 636(b)(1)(B). On March 26, 2020, the Magistrate Judge

submitted his PF&R [ECF No. 8] and recommended that the court DISMISS the

Complaint [ECF No. 2] for failure to state a claim upon which relief can be granted

pursuant to 28 U.S.C. § 1915(e)(2)(b)(ii), DENY Plaintiff’s Application to Proceed in

Forma Pauperis [ECF No. 1] and Supplemental Motion to do the same [ECF No. 3],

and REMOVE this matter from the Court’s docket. Plaintiff submitted Objections

[ECF No. 8] and a Petition for Interlocutory Appeal [ECF No. 9] on April 9, 2020,

which I also construed as an objection. In my Memorandum Opinion and Order [ECF

No. 11] issued on June 17, 2020, I found that Plaintiff did not make any specific

objections to the PF&R that warranted de novo review. I then overruled Plaintiff’s

objections, denied his motion for an interlocutory appeal, denied his motions to

proceed in forma pauperis, dismissed his complaint for failure to state a claim upon

which relief can be granted, and removed this case from the active docket.

      On June 24, 2020, Plaintiff filed his Motion for Certificate of Appealability

[ECF No. 13], Application to Proceed on Appeal without Prepayment of Fees [ECF

No. 14], Supplemental Motion to Proceed on Appeal without Prepayment of Fees

[ECF No. 15], and a Notice of Appeal to the United States Court of Appeals for the

Fourth Circuit [ECF No. 16]. The Fourth Circuit opened Plaintiff’s appeal on June

29, 2020, [ECF No. 19], granted his Motion to proceed without prepayment of fees on

July 16, 2020, [ECF No. 23] and affirmed my Order on October 23, 2020 [ECF Nos.

24, 25, 27]. While his appeal was pending with the Fourth Circuit, Plaintiff filed his

Motions for Relief from Judgment [ECF Nos. 21, 22] in this court.



                                          2
   Case 2:19-cv-00855 Document 28 Filed 01/25/21 Page 3 of 6 PageID #: 193




         Because Plaintiff’s Motions were filed during the pendency of his appeal, this

court was without jurisdiction until the appeal was resolved. United States v. Jones,

367 F. App’x 482, 484 (4th Cir. 2010) (quoting Griggs v. Provident Consumer Disc.

Co., 459 U.S. 56, 58 (1982)) (“the filing of a notice of appeal ‘confers jurisdiction on

the court of appeals and divests the district court of control over those aspects of the

case involved in the appeal.’”). Now that the Fourth Circuit has issued its Mandate

[ECF No. 27], Plaintiff’s pending motions are ripe for consideration.

   II.      Pending Motions

            a. Motion for Certificate of Appealability [ECF No. 13]

         Plaintiff’s first pending motion is a Motion for a Certificate of Appealability.

[ECF No. 13]. In this case, no Certificate of Appealability was needed for Plaintiff to

pursue his appeal. This court issued a final judgment [ECF No. 12] from which an

appeal could be filed. In fact, the Fourth Circuit has already heard and ruled on

Plaintiff’s appeal. Therefore, the Motion [ECF No. 13] is DENIED as MOOT.

            b. Motions to Proceed on Appeal without Prepayment of Fees [ECF Nos.
               14, 15]

         Plaintiff’s next pending motions are his Application [ECF No. 14] and

Supplement Motion [ECF No. 15] to Proceed on Appeal without Prepayment of Fees.

Plaintiff filed the same motions with the Fourth Circuit, and those motions were

granted. Because Plaintiff has already proceeded with his appeal in forma pauperis,

the Motions [ECF Nos. 14, 15] are DENIED as MOOT.




                                             3
   Case 2:19-cv-00855 Document 28 Filed 01/25/21 Page 4 of 6 PageID #: 194




          c. Motions for Relief from Judgment [ECF Nos. 21, 22]

      Finally, Plaintiff filed two separate but simultaneous Motions for Relief from

Judgment pursuant to Rule 60 of the Federal Rules of Civil Procedure on July 13,

2020. [ECF Nos. 21, 22].

      Rule 60 provides an “exception to finality” that “allows a party to seek relief

from a final judgment, and request reopening of his case, under a limited set of

circumstances.” United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 269 (2010)

(quoting Gonzalez v. Crosby, 545 U.S. 524, 528 (2005)). Relevant here, Rule 60(b)

allows a court to relieve a party from a final judgment or order for the following

reasons: (1) “mistake, inadvertence, surprise, or excusable neglect;” (2) newly

discovered evidence; (3) fraud, misrepresentation, or misconduct by an opposing

party; (4) the judgment is void; (5) the judgment has been satisfied, released, or

discharged; or (6) “any other reason that justifies relief.” Id. 60(b)(1)–(6); Robinson v.

Wix Filtration Corp. LLC, 599 F.3d 403, 412 (4th Cir. 2010) (explaining that a party

moving for relief under Rule 60(b) “must demonstrate at least one of the six grounds

for relief listed in Rule 60(b)”). Relief under Rule 60(b)(6) for “any other reason that

justifies relief” requires “extraordinary circumstances.” Gonzalez, 545 U.S. at 536;

Aikens v. Ingram, 652 F.3d 496, 500 (4th Cir. 2011). Importantly, Rule 60(b) does not

authorize a motion “merely for reconsideration of a legal issue” or that is “nothing

more than a request that the district court change its mind.” United States v.

Williams, 674 F.2d 310, 312-13 (4th Cir. 1982); see also In re GNC Corp., 789 F.3d




                                            4
   Case 2:19-cv-00855 Document 28 Filed 01/25/21 Page 5 of 6 PageID #: 195




505, 511 (4th Cir. 2015) (“Rule 60 does not authorize motions for correction of a

mistake of law”).

      In his Motions, Plaintiff seeks relief from the Memorandum Opinion and Order

that I issued on June 15, 2020, [ECF No. 11]. Plaintiff argues that the Order was

contrary to law and was based on an unreasonable determination of facts. [ECF No.

21, at 2–3]. Plaintiff further argues that I failed to engage in a reasoned assessment

of each of his claims, in violation of “the standards set forth by the US Supreme Court

in Slack v. McDaniel, 529 U.S. 473 (2000).” [ECF No. 21, at 3]. And, though Plaintiff’s

Motions are at times unintelligible, Plaintiff appears to argue that “extraordinary

circumstances exist” to warrant relief from judgment because my Memorandum

Opinion and Order contains “strictly legal error” and “mistakes” [ECF No. 21, at 4–

5], and that I “abused [my] discretion, created manifest injustice, erred, and

prejudiced th[e] Plaintiff by issuing a Substantially Erroneous Final Order.” [ECF

No. 22, at 2]. That is, Plaintiff argues that I should not have dismissed his case

because he did state a claim upon which relief can be granted, and that he should be

entitled to a jury trial on his Complaint. [ECF No. 21, at 5–7]. Throughout the

remainder of his Motions, Plaintiff reasserts the arguments made in his Complaint

and Objections to the PF&R.

      Though it is unclear whether Plaintiff intends to bring his Motions pursuant

to Rule 60(b)(1) or 60(b)(6), the matter is irrelevant. Plaintiff’s Motions are based on

his contention that my earlier Order contained a mistake of law. This is “nothing




                                           5
   Case 2:19-cv-00855 Document 28 Filed 01/25/21 Page 6 of 6 PageID #: 196




more than a request that the district court change its mind.” Williams, 674 F.2d at

313. Therefore, Plaintiff’s Motions [ECF Nos. 21, 22] must be DENIED.

   III.   Conclusion

      For the foregoing reasons, ECF Nos. 13, 14, and 15 are DENIED as MOOT,

and ECF Nos. 21 and 22 are DENIED. The court DIRECTS the Clerk to send a copy

of this Order to counsel of record and any unrepresented party.



                                      ENTER:       January 25, 2021




                                         6
